DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see Applicant's remarks, pg. 8, p. 2 and 3 and pg. 9, p. 1, filed May 24, 2022, with respect to the objections to the drawings, specification, and claim 3, have been fully considered and are persuasive.  The objections of the drawings, specification, and claim have been withdrawn. 
Applicant’s arguments, see Applicant's remarks, pg. 9, p. 2, filed May 24, 2022, with respect to claim 5 have been fully considered and are persuasive.  The rejection of March 1st, 2022 has been withdrawn. 
Applicant’s arguments, see Applicant's remarks, pg. 9, p. 3, filed May 24, 2022, with respect to claims 1 and 6 have been fully considered and are persuasive.  The rejection of March 1st, 2022 has been withdrawn. 

Allowable Subject Matter
Claim 1-3 and 5-7 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 6, while many robotic systems exist which image and grip a cable connector (see rejection of March 1st, 2022, claim 1), and using two claw sections to come into contact with and separate from each other is a well-known method of configuring a robotic gripper (Iwata, originally cited in the rejection of March 1st, 2022), no prior art was found disclosing the limitation of in a state in which the first claw section and the second claw section are in contact, the first claw section and the second claw section form a hole section through which the cable is inserted, in combination with the remaining elements of the claim. 
As claims 2-3 and 5 depend from claim 1 and claim 7 depends from claim 6, they are allowable for at least the reasons that claims 1 and 6 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/               Examiner, Art Unit 3664                                                                                                                                                                                         
/ADAM R MOTT/               Supervisory Patent Examiner, Art Unit 3664